                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Samual Earl Ramu,                   )     C/A No.: 1:21-197-BHH-SVH
                                     )
                    Plaintiff,       )
                                     )
       vs.                           )
                                     )
                                     )               ORDER
 Major Jeff Johnson, Director of     )
 Florence County Detention Center,   )
                                     )
                    Defendant.       )
                                     )

      Samual Earl Ramu (“Plaintiff”), proceeding pro se and in forma

pauperis, brings this action pursuant to 42 U.S.C. § 1983 against Major Jeff

Johnson (“Defendant”), Director of the Florence County Detention Center

(“FCDC”), in his individual and official capacities, alleging violation of

Plaintiff’s Fourteenth Amendment rights regarding alleged unsanitary

conditions found at FCDC, including in the showers and contaminated

drinking water. All pretrial proceedings in this case were referred to the

undersigned pursuant to the provisions of 28 U.S.C. § 636(b) and Local Civ.

Rule 73.02(B)(2)(d) (D.S.C.).

      This matter comes before the court on Plaintiff’s motion to deny any

and all summary judgment and grant monetary relief requested [ECF No.

43], motion for issuance of a subpoena [ECF No. 45], and motion for monetary

relief or trial [ECF No. 46].
      In his first motion, notwithstanding the title, Plaintiff appears to

request the court direct Defendant to answer certain outstanding discovery

requests and offers the evidence he has gathered thus far in anticipation of a

motion for summary judgment that Defendant may file in the future. [See

ECF Nos. 43, 47]. Regarding the discovery requests, it appears the court has

previously addressed Plaintiff’s concerns in denying his motion to compel [see

ECF No. 39] or addresses his concerns below in his motion for issuance of a

subpoena. Regarding any response to Defendant’s motion for summary

judgment, such a motion has not been filed and the deadline to do so is not

until August 13, 2021. Provided that Defendant files a motion for summary

judgment, Plaintiff will be given directions regarding filing a response and an

opportunity to do so. Accordingly, the undersigned denies Plaintiff’s motion

as premature. 1

      Plaintiff’s second motion is entitled “subpoena[] for evidence from

Florence County Detention Center and testimony from officers from FCDC

and U.S. Marshal,” in which Plaintiff requests certain testimony from

roughly 10 employees at FCDC “who can attest to the [relevant] conditions”

found at FCDC during the relevant time period, pictures that were taken of


1 To the extent Plaintiff seeks a court order directing Defendant to meet with
Plaintiff to discuss settlement [ECF No. 43 at 3], the parties are free to
engage in such discussions at any time, but the undersigned declines the
invitation to become involved in them.
                                      2
the showers located at FCDC, and information about individuals who

developed relevant medical concerns while at FCDC in 2020. [ECF No. 45].

This evidence is the same evidence, at least in part, that was the subject of

Plaintiff’s motion to compel that was previously denied by the court. [See

ECF Nos. 32, 39].

     For example, regarding Plaintiff’s requests for pictures and for

information about individuals who developed relevant medical concerns,

including ear and skin infections, while housed at FCDC, Defendant

responded that he was not aware of any documentation responsive to these

requests, presumably including documentation in possession of FCDC, where

Defendant represented that “counsel for Defendant is seeking to determine if

any documentation responsive to this request is maintained at FCDC.” [See

ECF No. 34-1 at 2, ECF No. 34-2 at 2–3, see also ECF No. 34-3 at 3–4].

     Therefore, it appears that at least some of the information sought by

Plaintiff does not exist. To the extent Plaintiff seeks information that does

exist, such as testimony from numerous FCDC employees about the

conditions at FCDC, it is unclear if the testimony sought is proportional to

the needs of the case where Plaintiff has submitted numerous declarations

from inmates attesting to the same. [See ECF Nos. 1-1, 15, 16, 42]. Finally,

Plaintiff has failed to show that he can pay the costs associated with serving

the subpoenas or the costs of witness fees. There is no requirement under 28

                                      3
U.S.C. § 1915 that the court pay costs incurred with regard to a subpoena.

See Badman v. Stark, 139 F.R.D. 601, 604 (M.D. Pa. 1991) (inmates

proceeding under 28 U.S.C. § 1915 are not entitled to have their discovery

costs underwritten or waived); see also Nance v. King, C/A No. 88-7286, 1989

WL 126533, at *1 (4th Cir. Oct. 18, 1989) (unpublished opinion). For these

reasons, Plaintiff’s motion for issuance of a subpoena is denied.

      Turning to his motion for monetary relief or trial, Plaintiff appears to

again provide an overview of his case based on “the evidence I can provide

and evidence that has not been provided to me,” requesting that no future

summary judgment be granted to Defendant. [ECF No. 46 at 11]. For the

same reasons as stated above, Plaintiff’s motion is denied as premature.

      In sum, Plaintiff’s motions to deny summary judgment [ECF No. 43],

for issuance of a subpoena [ECF No. 45], and for monetary relief or trial are

denied. [ECF No. 46].

      IT IS SO ORDERED.



July 14, 2021                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       4
